DETAILED ACTION
Claims 1-27 are pending. Applicant has amended claims 1, 2, 4-11, 13, 15-20 and added new claims 21-27.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niell et al. (US 2014/0281197 A1).

As to claim 21, Niell teaches an apparatus comprising:
a plurality of entries configured to store a plurality of requests received from one or more sources (The first arbitration point is used to admit requests from the devices into the shared memory fabric; paragraph [0043] and [0048]), wherein the plurality of requests includes a first request that targets a first destination and a second request that targets a second destination, wherein the second request has a higher arbitration value than the first request (arbiter 320 receives incoming requests from the requesting agents … latency of the requests; paragraph [0050], [0052] and requests to multiple regions of shared memory; paragraph [0048]); and
circuitry configured to select the a request for issue prior to selecting another request based at least in part on a determination that: the another request’s destination does not have resources available for servicing the another request; and the destination of the request has resources available for servicing the request (After a given request is selected in priority arbiter selector, it is provided to a conflict detector, which performs conflict detection on various incoming requests to prevent various sources of conflicts such as conflicts in allocating a buffer and address conflict in which the data being requested is currently being accessed by another requestor … such requests stalled due to a conflict may then be re-introduced into arbiters 322 and 324 with a higher priority; paragraph [0065]-[0066]).
Although Niell does not explicitly teach the another request has higher arbitration value than the request, Niell teaches multiple requests are selected for conflict detection, and each request has its own arbitration value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stalled request could have a higher arbitrary value than the request that is selected for execution since there was no conflict detected.

As to claim 22, Niell teaches retry any request of the plurality of requests selected for issue that targets destination that does not have resources available for servicing; and assign a higher arbitration value to requests that have a status of being retried than to requests that have not yet had resources of a corresponding destination checked for availability (such requests stalled due to a conflict may then be re-introduced into arbiters 322 and 324 with a higher priority; paragraph [0066]).

As to claim 26, Niell does not teach assigned a higher arbitration value to requests targeting the second destination than requests targeting the first destination.
However, Niell teaches assigning arbitration value to requests can be based on request type, and/or age old request (paragraphs [0050]-[0053]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the Niell’s system could be modified and/or improved to implement assign arbitration value to requests based on their target destinations.

As to claim 27, Niell teaches wherein a latency to service requests targeting the second destination is greater than a latency to service requests targeting the first destination (paragraphs [0041], [0042] and [0049]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niell et al. (US 2014/0281197 A1) in view of Rozas (US 2020/0045134 A1).

As to claim 23, Niell teaches select a group of requests of the plurality of requests as candidates for issue to a corresponding destination (multiple requests for the same address; paragraph [0083], multiple requests to the same cache line; paragraph [0090]).
Niell does not teach prevent requests having been retried a threshold number of times from being included in the group.
However, Rozas teaches prevent requests having been retried a threshold number of times from being attempting the retry (paragraph [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Rozas to the system of Niell because Rozas teaches a method that prevent a request that never return any response, even fail response, thus, it would improve the user’s experience.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niell et al. (US 2014/0281197 A1) in view of Baptist et al. (US 2014/0330923 A1).

As to claim 24, Niell does not teach wherein the circuitry is further configured to mark a given request of the plurality of requests selected for issue as a rollback request based at least in part on a determination that the given request targets a destination that does not have resources available for servicing; and the given request is incapable of being retried.
However, Niell teaches when the destination does not have resources available for servicing, the request that targets the destination is stalled, and the request is retried later (paragraph [0066]).
Baptist teaches when a retry for a request is above threshold, a rollback command is issued for the request (paragraphs [0170]-[0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Baptist to the system of Niell because Baptist teaches a method that improves the performance of the system by avoiding situations that the system waists resources and time by setting limits on retry requests.

As to claim 25, Niell as modified by Baptist does not teach retry one or more rollback requests based at least in part on a determination that a destination targeted by one or more requests previously retried for issue does have resources available for servicing the one or more requests previously retried.
However, retry the request after determining there are resources available for servicing retry requests is implemented by both Niell and Baptist, therefore, it would have been obvious to one of ordinary skill in the art that retry the rollback requests could be implemented instead of rolling back the request.

Allowable Subject Matter
Claims 1-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 22, 2021